United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1660
                                   ___________

Murlin R. Phillips,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Jon A. Kiser, Wayne                     *
County Prosecutor,                      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 30, 2004
                                Filed: January 10, 2005
                                 ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Murlin Phillips appeals from the district court’s preservice
dismissal of his fee-paid 42 U.S.C. § 1983 complaint against Wayne County
Prosecutor Jon Kiser.

       We conclude that we lack jurisdiction over Phillips’s appeal, because the order
Phillips challenges is not a final appealable order. See 28 U.S.C. § 1291 (creating
appellate jurisdiction over final decisions of district courts); Thomas v. Basham, 931
F.2d 521, 522-24 (8th Cir. 1991) (appellate courts have obligation to raise
jurisdictional issues sua sponte “when there is an indication that jurisdiction is
lacking”). Phillips’s complaint included allegations that Kiser had him transferred
to a different prison and held in solitary confinement, interfering with his ability to
prepare a defense in his state court criminal case. The district court’s order did not
address this claim. See Fed. R. Civ. P. 54(b) (“order or other form of decision,
however designated, which adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties shall not terminate the action as to any of the
claims or parties”).

      Accordingly, we dismiss this appeal without prejudice. We deny Phillips’s
pending motions.
                     ______________________________




                                           -2-